Dodge, J.
The only cause of action stated in the complaint is predicated upon the existence and breach of an agreement by Randall to pay to the mortgagee the amount of his debt, and therefore must fail because, in another action between the same parties, and upon the same evidence (Arnold, v. Randall, 121 Wis. 462, 98 N. W. 239), it was finally adjudicated that no such promise was made, which is, therefore, res adjudícala and conclusive in this action. Grunert v. Spalding, 104 Wis. 193, 220, 80 N. W. 589.
By live Court. — Judgment reversed, and cause remanded with directions to enter judgment dismissing the complaint.